914 F.2d 1493Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edmond WATTS, Petitioner-Appellant,v.James E. JOHNSON, Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.
No. 89-7760.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided Sept. 26, 1990.Rehearing and Rehearing In Banc Denied Nov. 8, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-88-606-R)
James Edmond Watts, appellant pro se.
Robert Quentin Harris, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Edmond Watts seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Watts v. Johnson, CA-88-606-R (E.D. Va.  Aug. 18, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We disagree with the district court's holding that the Virginia Supreme Court's reliance on Hawks v. Cox, 211 Va. 91, 175 S.E.2d 271 (1970), is a finding of procedural default--Hawks only bars relitigation of identical, finally-determined claims.  Accordingly, to the extent the court relied on this procedural bar, we have reviewed the merits of Watts' claims.  None of his claims merit our discussion or his release